Order entered on January 9-, 1961 directing further examination before trial of appellants, production of books and records for use upon the examination, and general discovery and inspection of appellants’ books and records pursuant to section 324 of the Civil Practice Act unanimously modified upon the law and the facts and in the exercise of discretion to delete therefrom the third, fourth, fifth, sixth and seventh ordering paragraphs, and the order is otherwise affirmed, with $20 costs and disbursements to appellants. Respondent’s affidavits in support of his motion fail to establish that production of appellants’ books and records upon the further examination before trial pursuant to section 296 of the Civil Practice Act will not effect adequate disclosure (Gross v. Price, 2 A D 2d 707). The multitude of records and documents enumerated in the order, although conceivably related to the four transactions in issue, have not been shown to be relevant to the merits of the controversy (Civ. Prac. Act, § 324). Concur — Breitel, J. P., Valente, McNally, Steuer and Bastow, JJ.